Citation Nr: 1528339	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for traumatic brain injury (TBI).  

2.  Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 2012.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The claims are currently under the jurisdiction of the RO in Denver, Colorado.  

In December 2012, the Veteran revoked the existing Power of Attorney of record in favor of the Colorado Division of Veterans Affairs.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is in the Veteran's file. 

The record, to include an August 2014 VA treatment record, the Veteran's testimony at the hearing, and medical treatment records, reflects the Veteran is gainfully employed.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) during the relevant period is not raised by the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks initial compensable ratings for TBI residuals and hypertension.  Further development is necessary with respect to the issues.  

The Veteran was last afforded a VA TBI examination in March 2014.  Although the report of examination notes "T2/FLAIR white matter hyperintensities" indicated on magnetic resonance imaging (MRI) of the brain were likely the result of multiple co-morbidities to include hypertension and possibly TBI, the section pertaining to the assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI appears to be incomplete.  More specifically, the report reflects "No answer provided" with respect to impairment of memory, attention, concentration, executive functions, judgment, and social interaction.  

In addition, an opinion was not provided with respect to the likelihood that any of the Veteran's other complaints or manifestations, to include anxiety/frustration as well as logorrhea, to which he testified at the hearing, could be attributed to service-connected TBI.  He also testified that his symptoms were becoming increasingly worse.  

In view of the above, the March 2014 VA opinion is not completely adequate for a determination.  Therefore, a new examination is needed to fairly resolve the Veteran's claim.  

The Board notes that a February 2015 rating decision reflects a 30 percent rating was assigned for posttraumatic stress disorder (PTSD) prior to September 2014, which contemplates anxiety and depressed mood, and the 50 percent assigned thereafter contemplates panic attacks more than once per week and memory impairment.  In addition, he has a noncompensable rating for service-connected headaches.  Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  

With respect to an initial compensable evaluation for hypertension, the Veteran testified that hypertension is worse than since VA examination in March 2014.  He indicated recent treatment and a requirement for medication for control of his hypertension.  As such, a VA examination is warranted with respect to the current nature and severity of his hypertension.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records with respect to TBI and hypertension since April 2014.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA TBI examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  All findings should be reported in detail, utilizing the Compensation and Pension Examination traumatic brain injury (TBI) Examination Guidelines.  

The examiner should specifically consider the Veteran's  assertions that his anxiety and/or frustration and logorrhea, are due to TBI.  The examiner should be advised that the Veteran is also separately service-connected for PTSD, unspecified depressive disorder.

A complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA hypertension examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner should identify the nature and severity of all manifestations of hypertension, to specifically include systolic and diastolic pressure readings.  The examiner should state whether hypertension requires continuous medication for control.  

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


